I must respectfully dissent from the majority decision concluding that plaintiff contracted an occupational disease.
While it is possible that plaintiff only imagined the circumstances at work to be as she testified, nonetheless these perceptions caused her to develop psychological problems. However, even if plaintiff can establish a causal relationship between her employment and her psychological condition, her contention that she contracted an occupational disease must fail because she did not establish that her employment exposed her to a greater risk of contracting the disease than the public generally because her job duties did not in actuality place the burdensome stressors on plaintiff, who only imagined them. In essence, plaintiff's employment was not of the character to cause her greater stress than the general public. Woody v. Thomasville Upholstery Inc., 562 S.E.2d 422
(2002). Further, the expert medical testimony upon which plaintiff relies, likewise is based on plaintiff's inaccurate, possibly imagined representations of reality to her psychiatrist.
Thus, I respectfully dissent and would reverse the deputy commissioner.
                                  S/_______________ DIANNE C. SELLERS COMMISSIONER